Citation Nr: 0818813	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran's May 2007 Substantive Appeal included a request 
for a personal hearing before a Member of the Board.  He 
withdrew this request in writing in June 2007.  

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the bilateral hearing loss had its 
onset in service.

2.  There is an approximate balance of positive and negative 
evidence as to whether the tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, bilateral 
hearing loss was incurred during his active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007).

2.  Resolving doubt in favor of the veteran, tinnitus was 
incurred during his active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has reported that he underwent an audiological 
evaluation at the VA Medical Center in Leavenworth, and that 
he was told that his hearing loss is related to service.  
Unfortunately, no attempt was made to obtain the record of 
this evaluation.  However, it appears in this case that the 
records on file are sufficient to resolve the matter in the 
veteran's favor, and any defect regarding VCAA notice or 
assistance must be considered harmless given the favorable 
action taken herein below.

II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
began noticing impaired hearing after he got home from the 
Navy.  He states that he served on a diesel fuels tanker as a 
storekeeper and was assigned to one of the four fifty-
millimeter anti-aircraft guns on board.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385 (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

The veteran's current hearing loss disability is established 
by the June 2006 VA audiological examination report.  This 
report reflects that the veteran's right ear audiological 
thresholds were 20, 30, 35, 50, and 50 decibels, for an 
average of 41 decibels.  His left ear audiological thresholds 
were 30, 35, 30, 55, and 60 decibels, for an average of 45 
decibels.  His speech recognition scores were 82 percent for 
the right ear and 84 percent for the left ear.  

In terms of in-service noise exposure, the veteran has 
reported that his in-service shipboard assignment exposed him 
to aircraft engine noise and gunfire during service.  The 
Board notes that the veteran is competent to describe such 
exposure, and there is no reason to doubt his credibility in 
that regard.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board therefore finds that the veteran suffered 
acoustic trauma during service.

In summary, there appears to be no dispute as to the fact 
that the veteran has a current bilateral hearing disability 
and tinnitus.  The Board has further established that the 
veteran suffered acoustic trauma during service.  Thus, the 
question that must be resolved is whether the veteran's 
hearing loss and tinnitus may be linked to his in-service 
noise exposure.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

In this regard, the Board notes that there are two medical 
opinions of record that address the nexus issue.  The first 
of these is a June 2006 VA audiological examination report 
concluding that it is not as likely as not that hearing loss 
or tinnitus resulted from acoustic trauma during military 
service.  The examiner noted that the veteran did not have an 
occupation that was associated with high risk noise exposure, 
with the exception of his reported noise exposure during 
general quarters which is not documented in his service 
medical records.  His current hearing loss was not worse than 
normal aging, and it was noted that the veteran had been 
diagnosed with an inner ear condition known to cause tinnitus 
and hearing loss.  The tinnitus onset was noted to be long 
after military service and was associated with the veteran's 
dizzy spells.  The examiner further noted that the veteran 
was in service for a little over one year and had waited 60 
years to file a claim.  Based on these factors, the examiner 
concluded that it is likely as not that hearing loss and 
tinnitus resulted from normal aging or the inner ear 
condition diagnosed in 2005.  

In June 2007, the veteran's private physician submitted a 
letter discussing the veteran's hearing loss and tinnitus.  
He noted that he had been the veteran's primary care 
physician since 2001.  He noted that a November 2005 
audiogram revealed severe sensorineural hearing loss starting 
at reduced 40 decibels with a significant further downsloping 
at 1000 Hertz to a decrease of 70-80 decibels.  Tympanometry 
was unremarkable.  Speech discrimination was 80 percent.  
Brainstem-evoked responses on the left side revealed 
significant cochlear microphonics, and early waves could not 
be obtained.  Electronystagmogram (ENG) revealed positional 
nystagmus indicative of labyrinthine dysfunction.  A November 
2005 MRI revealed mild-moderate microvascular gliosis, but 
there were no other abnormalities of the cerebellopontine 
angles or seventh and eighth cranial nerve complexes.  The 
physician noted that the veteran continued to have difficulty 
with significant hearing loss, left greater than on the 
right, tinnitus bilaterally, and vertiginous disequilibrium.  
This condition is noted to have gradually worsened over the 
past multiple years.  The physician concluded that it was 
highly likely that an injury/insult occurred due to the 
veteran's unprotected ears and an anti-aircraft gun he fired 
while under attack by Japanese aircraft.  

Having reviewed these etiology opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
hearing loss and tinnitus are related to his in-service 
acoustic trauma.

On the one hand, the VA examiner reviewed the record and 
concluded that the veteran's hearing loss and tinnitus were 
at least as likely as not related to normal aging and an 
inner ear condition.  A significant factor in justifying the 
VA examiner's conclusion is the suggestion that the veteran 
did not experience hearing loss or tinnitus until 
approximately 60 years after service.  The Board notes, 
however, that the veteran has adamantly stated that he first 
noticed his symptoms shortly after service.  As a layperson, 
he is competent to report having had difficulty hearing and 
ringing in his ears since his return from service.  Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  

On the other hand, the private doctor cited the gradual 
worsening of the veteran's disabilities over the past 
multiple years and concluded that it was highly likely that 
the veteran's current disability was due to an injury or 
insult to his unprotected ears by anti-aircraft gunfire 
during service.  While this opinion is not as thoroughly 
supported as the VA examiner's opinion, it accepts the 
veteran's complaints of in-service noise exposure in a manner 
that is consistent with the Board's conclusion that the 
veteran did experience symptoms of acoustic trauma shortly 
after his separation from service.

The Board also notes that both examiners acknowledged the 
veteran's complaints of dizziness, which apparently 
associated with his tinnitus.  However, the private physician 
apparently saw the fact that the veteran's symptoms of 
dizziness as supportive of the presence of acoustic trauma, 
whereas the VA examiner saw the associating between the 
tinnitus and dizziness as a fact that weighed against a the 
existence of a relationship between the current disabilities 
and service.  

Only independent medical evidence may be considered to 
support medical findings.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this 
case, the Board finds that the evidence is essentially in 
equipoise as to whether the veteran's current bilateral 
hearing loss and tinnitus had their onset while he was on 
active duty.  Therefore, resolving reasonable doubt in favor 
of the veteran, the Board finds that grants of service 
connection for bilateral hearing loss and tinnitus are 
warranted.




ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


